837 F.2d 476
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David L. RICHARDSON, Plaintiff-Appellant,v.Kenneth ARNOLD, Vocational Rehabilitation Counselor;  andDivision of Vacational Rehabilitation of State ofTennessee Department of Human ServicesState Administrator,Defendants-Appellees.
No. 87-6218.
United States Court of Appeals, Sixth Circuit.
Jan. 19, 1988.

Before MERRITT and RYAN, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This matter is before the Court upon consideration of the appellant's response to this court's November 13, 1987, order directing him to show cause why his appeal should not be dismissed for lack of jurisdiction.  Appellant's response states that he erroneously believed that he had a sixty-day period in which to file a notice of appeal.  He also seeks appointment of counsel on appeal.


2
It appears from the record that the judgment was entered on August 31, 1987.  The notice of appeal filed on October 30, 1987 was thirty days late.  Fed.R.App.P. 4(a) and 26(a).


3
The failure of an appellant to timely file a notice appeal deprives an appellate court of jurisdiction.  Compliance with Fed.R.App.P. 4(a) is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.  Peake v. First Nat'l Bank and Trust Co. of Marquette, 717 F.2d 1016 (6th Cir.1983).  Fed.R.App.P. 26(b) specifically provides that this Court cannot enlarge the time for filing a notice of appeal


4
Accordingly, it is ORDERED that the appeal be and it hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.